Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147335(52)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  HAROLD HUNTER, JR.,                                                                               Bridget M. McCormack
           Plaintiff-Appellant,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 147335
                                                                    COA: 306018
                                                                    Genesee CC: 10-094081-NI
  DAVID SISCO and AUTO CLUB INSURANCE
  ASSOCIATION,
            Defendants,
  and
  CITY OF FLINT TRANSPORTATION
  DEPARTMENT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  20, 2013 order is considered, and it is GRANTED. We VACATE that part of our
  November 20, 2013 order that denied the plaintiff’s application for leave to appeal. On
  reconsideration, the application for leave to appeal the April 2, 2013 judgment of the
  Court of Appeals is considered, and it is GRANTED, limited to whether damages for
  pain and suffering and/or emotional distress may qualify as a “bodily injury” that permits
  a plaintiff to avoid the application of governmental immunity from tort liability under the
  motor vehicle exception to governmental immunity, MCL 691.1405 (see Wesche v
  Mecosta Co Rd Comm, 480 Mich 75 (2008)).

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in Hannay v Dept of Transportation
  (Docket No. 146763).

        The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and the Insurance Institute of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2014
         d0319
                                                                               Clerk